Exhibit List of Subsidiaries of Freeport-McMoRan Copper & Gold Inc. Entity Jurisdiction of Organization Name Under Which It Does Business Ajo Improvement Company Arizona Same Amax Arizona, Inc. Nevada Same Amax de Chile, Inc. Delaware Same Amax Energy Inc. Delaware Same Amax Exploration (Ireland), Inc. Delaware Same Amax Exploration, Inc. Delaware Same Amax Metals Recovery, Inc, Delaware Same Amax Nickel Overseas Ventures, Inc. Delaware Same Amax Realty Development, Inc. Delaware Same Amax Research & Development, Inc. Delaware Same Amax Specialty Coppers Corporation Delaware Same Amax Specialty Metals (Driver), Inc. Delaware Same Amax Zinc (Newfoundland) Limited Delaware Same American Metal Climax, Inc. Delaware Same Ametalco Limited United Kingdom Same Ametalco, Inc. New York Same Annavas Development Co., Ltd. Delaware Same Arizona Community Investment Corporation Arizona Same Atlantic Copper, S.A.U. Spain Same Bisbee Queen Mining Company Delaware Same Blackwell Zinc Company, Inc. New York Same Capital Gestão de Negócios Ltd. Brazil Same Cates Douglas Corporation Delaware Same Chino Acquisition Inc. Delaware Same Chino Mines Company New Mexico Same Climax Canada Ltd. Delaware Same Climax Engineered Materials, LLC Colorado Same Climax Molybdenum Asia Corporation Delaware Same Climax Molybdenum B.V. The Netherlands Same Climax Molybdenum China Corporation Delaware Same Climax Molybdenum Company Delaware Same Climax Molybdenum GmbH Germany Same Climax Molybdenum Marketing Corporation Delaware Same Climax Molybdenum U.K. Limited United Kingdom Same Cobre Mining Company New Mexico Same Compania Contractual Minera Candelaria Chile Same Compania Contractual Minera Ojos del Salado Chile Same Copper Market, Inc. Arizona Same Cyprus Amax Chile Holdings, Inc. Delaware Same Cyprus Amax Minerals Company Delaware Same Cyprus Climax Metals Company Delaware Same Cyprus Copper Marketing Corporation Delaware Same Cyprus El Abra Corporation Delaware Same Cyprus Exploration and Development Corporation Delaware Same Cyprus Metals Company Delaware Same Cyprus Minera de Chile, Inc. Delaware Same Cyprus Mines Corporation Delaware Same Cyprus Specialty Metals Company Delaware Same Cyprus Tohono Corporation Delaware Same Dodge & James Insurance Company, Ltd. Bermuda Same FM Services Company Delaware Same Freeport-McMoRan Copper & Gold China Corporation Cayman Islands Same Freeport-McMoRan Exploration Corporation Delaware Same Habirshaw Cable and Wire Corporation New York Same Hidalgo Mining, LLC New Mexico Same James Douglas Insurance Company, Ltd. Bermuda Same Kinetics Climax, Inc. Delaware Same Makilala Holding Limited British Virgin Islands Same Metallic Ventures, Inc. Nevada Same Minera Aurex (Chile) Limitada Chile Same Minera Cyprus Amax Chile Limitada Chile Same Minera Cyprus Chile Limitada Chile Same Missouri Lead Smelting Company Delaware Same Mt. Emmons Mining Company Delaware Same Pacific Western Land Company California Same PD Bermuda Finance Company Ltd. Bermuda Same PD Candelaria, Inc. Delaware Same PD Cayman Corporation Cayman Islands Same PD Chile Finance Company Delaware Same PD Chile Holding Company Limitada Chile Same PD Chile Investments, LLC Delaware Same PD Cobre, Inc. Delaware Same PD Ojos del Salado, Inc. Delaware Same PD Peru, Inc. Delaware Same PDM Energy, L.L.C. Arizona Same Phelps Dodge Ajo, Inc. Delaware Same Phelps Dodge Australasia, Inc. Delaware Same Phelps Dodge Bagdad, Inc. Delaware Freeport-McMoRan Copper & Gold - Bagdad Phelps Dodge Chicago Rod, Inc. Delaware Freeport-McMoRan Copper & Gold - Chicago Phelps Dodge Chino, Inc. Delaware Same Phelps Dodge Corporation New York Freeport-McMoRan Copper & Gold - Phoenix Phelps Dodge Corporation of Canada, Limited Delaware Same Phelps Dodge Development Corporation Delaware Same Phelps Dodge Energy Services, LLC Delaware Same Phelps Dodge High Performance Conductors of NJ, Inc. New Jersey Same Phelps Dodge Industries, Inc. Delaware Same Phelps Dodge Katanga Corporation Delaware Same Phelps Dodge Magnet Wire (Austria) GmbH Austria Same Phelps Dodge Mercantile Company New York Same Phelps Dodge Miami, Inc. Delaware Freeport-McMoRan Copper & Gold - Miami Phelps Dodge Mining (Zambia) Limited Zambia Same Phelps Dodge Mining Services, Inc. Delaware Same Phelps Dodge Molybdenum Corporation Delaware Same Phelps Dodge Morenci, Inc. Delaware Freeport-McMoRan Copper & Gold - Morenci Phelps Dodge of Africa, Ltd. Delaware Same Phelps Dodge Overseas Capital Corporation Delaware Same Phelps Dodge Power Marketing, LLC Delaware Same Phelps Dodge Refining Corporation New York Same Phelps Dodge Safford, Inc. Delaware Freeport-McMoRan Copper & Gold - Safford Phelps Dodge Sales Company, Incorporated Delaware Freeport-McMoRan Sales Phelps Dodge Sierrita, Inc. Delaware Freeport-McMoRan Copper & Gold - Sierrita Phelps Dodge South Africa (Proprietary) Limited South Africa Same Phelps Dodge Tyrone, Inc. Delaware Freeport-McMoRan Copper & Gold - Tyrone PT Freeport Indonesia Indonesia & Delaware Same PT Irja Eastern Minerals Indonesia Same PT Puncakjaya Power Indonesia Same Silver Springs Ranch, Inc. Colorado Same Sociedad Contractual Minera El Abra Chile Same Sociedad Minera Cerro Verde S.A. Peru Same Soner, Inc. New Jersey Same Tenke Fungurume Mining S.A.R.L. (a) Congo Same TF Holdings Limited (b) Bermuda Same The Morenci Water & Electric Company Arizona Same Tyrone Mining, LLC New Mexico Same United States Metals Refining Company Delaware Same Western Nuclear Australia Limited Delaware Same Western Nuclear, Inc. Delaware Same (a) 17.5% owned by La Générale des Carrières et des Mines. (b) 30% owned by Tenke Holdings Ltd. Omitted from this listing are subsidiaries that, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary.
